Citation Nr: 0308625	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  02-12 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include as secondary to claimed exposure to 
mustard gas.

2.  Entitlement to service connection for basal cell 
carcinoma of the left preauricular area, to include as 
secondary to claimed exposure to mustard gas.

3.  Entitlement to service connection for macular 
degeneration and cataracts, to include as secondary to 
claimed exposure to mustard gas.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from July 1942 to January 
1946 and from April 1946 to June 1950.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa which denied the issues on appeal. 


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran was exposed to mustard gas while in service.

2.  The competent medical evidence of record shows that the 
disabilities at issue were not diagnosed until 1997 or later 
and are not related to an in-service disease or injury, 
including exposure to mustard gas.


CONCLUSIONS OF LAW

1.  A respiratory disability was not incurred or aggravated 
in service, including due to exposure to mustard gas.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.316 
(2002).

2.  Basal cell carcinoma of the left preauricular area was 
not incurred or aggravated in service, including due to 
exposure to mustard gas.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.316 (2002).

3.  Macular degeneration and cataracts were not incurred or 
aggravated in service, including due to exposure to mustard 
gas.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.316 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a respiratory 
disability; basal cell carcinoma of the left preauricular 
area; and eye disabilities, to include macular degeneration 
and cataracts,, In essence, he contends that such 
disabilities are due to in-service exposure to mustard gas.  
He contends that he was exposed to mustard gas as a result of 
full body mustard gas testing that he underwent while 
stationed at the Great Lakes Naval Training Center (GLNTC) in 
Great Lakes, Illinois in July or August 1942.

The evidence on file consists of the veteran's service 
medical records, private treatment records beginning in 
September 1997, April 2001 and January 2002 letters from the 
Defense Manpower Data Center (DMDC), information from the 
National Personnel Records Center (NPRC), an article on 
veterans exposed to mustard gas, an October 2002 letter from 
the Department of the Navy, and statements by and on behalf 
of the veteran.

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations will then be 
briefly set forth.  Finally, the Board will analyze the 
veteran's claims and render a decision on each.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45, 620 (August 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  
Consequently, the regulations are accordingly applicable to 
this case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct 
ways:  standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context 
of the circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by 
the VCAA.  The current standard of review for all claims 
is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 
(2001).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the United States Court of Appeals for Veterans 
Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The Board observes in passing that the veteran's claim of 
entitlement to service connection was filed in September 
1999, prior to the enactment of the VCAA.  In March 2000, 
also prior to the enactment of the VCAA, the RO sent the 
veteran two letters explaining the then-current well 
groundedness requirement and requesting additional 
information from the veteran.  However, the April 2001 
rating decision here on appeal applied the appropriate 
VCAA standard. 

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA, 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The Board observes 
that the veteran was notified in the December 2001 Statement 
of the Case and the August 2002 Supplemental Statement of the 
Case of the pertinent law and regulations, including 
38 U.S.C.A. §§ 5103 and 5103A, and the need for the veteran 
to submit additional evidence on the issues on appeal.  

In addition, as noted above, the veteran was specifically 
informed of what was required of him in  two March 2000 
letters.  Although those letters referenced the now-obsolete 
well groundedness standard, the information provided to the 
veteran as to what was required of him and what VA would do 
is accurate under the VCAA.   

In short, the Board finds that the veteran has been amply 
notified of the requirements of law in connection with his 
claims of entitlement to service connection for respiratory 
disability, basil cell carcinoma of the left preauricular 
area, macular degeneration, and cataracts.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.   See 38 U.S.C.A. § 5103A (West 
Supp. 2002). 

The record contains the veteran's service medical records and 
post-service treatment and examination reports, including 
recent evidence of respiratory disease, basal cell carcinoma 
of the left preauricular area, macular degeneration and 
cataracts.  Consequently, VA examination of the veteran to 
confirm the current existence of the disabilities at issue is 
unnecessary.  

Attempts were made to obtain service evidence of exposure to 
mustard gas testing, and relevant information was received 
from the DMDC in April 2001 and January 2002.  An attempt to 
obtain records from the NPRC involving treatment at the Naval 
Hospitals in Norfolk, Little Creek, and Portsmouth, Virginia 
was unsuccessful.

Moreover, a nexus opinion is not warranted in this case 
because there is no evidence of in-service disease or injury, 
to include mustard gas exposure.  Absent such evidence, a 
medical nexus opinion would be useless.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits on the issues on appeal.  

Relevant Law and Regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).

For certain chronic disorders, including malignant tumors 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West  2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection based on exposure to mustard gas

Claims based on the chronic effects of exposure to mustard 
gas are governed by the provisions of 38 C.F.R. 3.316 (2002).  
Those provisions are as follows:

(a) Exposure to the specified vesicant agents during active 
military service under the circumstances described below 
together with subsequent development of any of the indicated 
conditions is sufficient to establish service connection for 
that condition:

(1) Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
nasopharyngeal, laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin;

(2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease;

(3) Full-body exposure to nitrogen mustard during active 
military service together with the subsequent development of 
acute nonlymphocytic leukemia.

(b) Service connection will not be established under this 
section if the claimed condition is due to the veteran's own 
willful misconduct, or if there is affirmative evidence that 
establishes a non-service related supervening condition or 
event as the cause of the claimed condition.

Analysis

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  For reasons which will be explained below, the 
Board concludes that the veteran was not exposed to mustard 
gas during World War II and any presumptions pertaining to 
mustard gas exposure are not available to him.  The Board 
also concludes that a preponderance of the medical evidence 
does not establish a medical nexus between the veteran's 
service, including claimed exposure to a noxious substance 
during service, and his current disabilities. 

Applying the Hickson analysis, the medical evidence indicates 
that the veteran was treated for basal cell carcinoma of the 
left preauricular area beginning in 1997, and that he was 
treated for respiratory disability, macular degeneration, and 
cataracts beginning in 1999.  His claim for service 
connection is, therefore, supported by a current medical 
diagnosis of disability.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997) [the veteran must have a current 
disability to establish service connection].  Hickson element 
(1) has therefore been met.

Turning to the matter of Hickson element (2), in-service 
injury, the veteran has contended that he was exposed to full 
body mustard gas testing at GLNTC in July or August 1942.

The veteran is competent to provide evidence of his 
observations and symptoms.  Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  The veteran is, therefore, competent to 
indicate that he was exposed to some noxious substance in 
service.  
Although the veteran insists that he was exposed to mustard 
gas during boot camp in a gas chamber at the GLNTC in Great 
Lakes, Illinois in July or August 1942, there is no objective 
evidence of such claimed exposure to mustard gas.  

The regulation establishing a presumption of service 
connection for certain disorders based on exposure to mustard 
gas, 38 C.F.R. § 3.316, was promulgated because a limited 
number of military personnel, primarily Navy personnel, were 
experimentally exposed to mustard gas during full-body, 
field, or chamber tests of protective equipment during World 
War II.  The testing was classified, and military personnel 
were instructed not to disclose participation in the testing. 
Because these veterans would have difficulty establishing 
service connection for any disability resulting from the 
testing, the presumptive provisions were implemented in 1992, 
based on the results of a review of the relevant medical 
literature. In promulgating the regulation no reference was 
made to battlefield exposure of any veteran during World War 
II, other than in testing protective equipment. See Claims 
Based on Chronic Effects of Exposure to Mustard Gas, 57 Fed. 
Reg. 1699 (Jan. 15, 1992).

According to the Veterans Benefits Administration 
instructions, the veterans known to have been exposed to 
mustard gas included those exposed during field or chamber 
testing; those exposed under battlefield conditions in World 
War I; those present during the German air raid on the harbor 
of Bari, Italy, in World War II; and those engaged in the 
manufacturing and handling of vesicant (blistering) agents 
during service. Veterans Benefits Administration Manual M21- 
1, Part III, Chapter 5, 5.18 (March 8, 2002).  

The Board notes that an April 2001 letter from the Assistant 
Director of the DMDC reveals that a gas chamber was not 
installed at GLNTC until the fall of 1944, with the 
University of Chicago Toxicity Laboratory conducting full 
body mustard gas testing from February 12, 1945 to August 21, 
1945. The veteran has not contended, and records do not show, 
that he was present at GLNTC in 1945.   Moreover, according 
to a January 2002 letter from the DMDC, the last names 
submitted by the veteran as fellow veterans who witnessed the 
veteran's mustard gas exposure in 1942 were not located in 
the database or case files of those who had been exposed to 
mustard gas.  

The Board must determine the credibility and probative value 
of the evidence. See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997) and cases cited therein [holding that the 
Board has the duty to assess the credibility and weight to be 
given to the evidence].  The veteran has proffered no 
objective evidence of mustard gas exposure, and instead has 
merely speculated that he was exposed to mustard gas during 
boot camp during the summer of 1942.  There is no objective 
evidence of record which indicates or even suggests that he 
was exposed to mustard gas in service.  Indeed, the evidence 
from DMDC supports the proposition that mustard gas was not 
tested at GLNTC until long after the veteran completed boot 
camp and moved on the duty assignments.  

The veteran submitted a portion of an article from a VFW 
magazine dated June/July 1993 which reported that experiments 
with mustard gas were conducted at GLNTC.  This is confirmed 
in the letter from DMDC of record.  However, the article does 
not mention dates of such testing, nor does it serve to 
refute the official evidence that testing was initiated two 
years after the veteran finished boot camp at GLNTC.  
Therefore, it is of no probative value to the Board's present 
inquiry.  

Since there is no objective evidence of record which 
indicates that the veteran was exposed to mustard gas in 
service, the provisions of 38 C.F.R. § 3.316 that allow a 
presumption of service connection for certain cancers, 
respiratory disabilities, or eye disorders for veterans who 
have been exposed to mustard gas are not for application.  
[The Board notes in passing that while chronic obstructive 
pulmonary disease, diagnosed by S.S.B., M.D., in July 1999, 
is a presumptive disorder under 38 C.F.R. § 3.316, basal cell 
carcinoma, macular degeneration, and cataracts are not listed 
as presumptive disorders.]

Although the veteran may not rely on the provisions of 38 
C.F.R. § 3.316 to establish a nexus between his exposure to a 
noxious substance while in service and any currently 
diagnosed disorder, he can establish service connection based 
on direct incurrence if the evidence supports the conclusion 
that a currently diagnosed disorder is etiologically related 
to any in-service disease or injury.  Cf. Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  However, the record on appeal 
does not contain any medical evidence in favor of the 
veteran's claim with respect to in-service incurrence of 
disease or injury.  The veteran's service medical records, 
including his final service discharge examination report in 
June 1950, do not show any evidence of any of the 
disabilities at issue, including respiratory disability.  Nor 
is there any evidence of basil cell carcinoma form any years 
after the one year statutory presumptive period.  The initial 
medical evidence of any of the disabilities at issue was not 
until 1997, which is approximately 47 years after final 
service discharge, when basil cell carcinoma of the left 
preauricular area was diagnosed.  

In short, although the Board does not doubt that the veteran 
may be been exposed to some noxious substance, such as tear 
gas, during boot camp, the preponderance of the evidence is 
against his contention that he was exposed to mustard gas.  
Moreover, there is no evidence which indicates or even 
suggests that any incident of his military service led to the 
claimed disabilities, which were initially diagnosed almost 
fifty years after service. 

With respect to Hickson element (3), the veteran has 
furnished no medical nexus evidence in support of his claim, 
despite being asked to do so by the RO.  The only medical 
nexus opinion of record is unfavorable to the veterans claim.  
It was concluded in September 1999 by M.R., M.D., that the 
veteran's bilateral macular degeneration and cataracts were 
age-related.  There is no indication in the other medical 
records on file that the veteran's respiratory disability or 
basal cell carcinoma of the left preauricular area is 
etiologically related to service.  

To the extent that the veteran himself contends that his 
military service is responsible for the claimed disabilities, 
it is well-established that the veteran, as a layperson 
without medical training, is not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

In short, the Board concludes that Hickson element (3), as 
well as Hickson element (2),  has not been met.  

The Board has determined, therefore, that the preponderance 
of the evidence is against the veteran's claims of 
entitlement to service connection for a respiratory 
disability; basil cell carcinoma of the left preauricular 
area; macular degeneration, and cataracts, including as due 
to exposure to mustard gas.  Because the preponderance of the 
evidence is against the claims, the benefit of the doubt rule 
is not for application.  See Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001).
The benefits sought on appeal are accordingly denied.

ORDER

Entitlement to service connection for respiratory disability, 
including due to exposure to mustard gas, is denied.

Entitlement to service connection for basal cell carcinoma of 
the left preauricular area, including due to exposure to 
mustard gas, is denied.

Entitlement to service connection for macular degeneration 
and cataracts, including  due to exposure to mustard gas, is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

